Citation Nr: 1038204	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Eligibility for death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from December 1945 to February 
1947.  He died in February 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 RO decision.  The appellant presented 
sworn testimony in support of her appeal during a hearing before 
the undersigned Veterans' Law Judge in September 2009.  In 
February 2010, the Board returned the matter to the RO to provide 
the appellant with additional notification and the opportunity to 
submit further evidence showing her income and medical expenses.  
Such development having been accomplished, the case is once again 
before the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to April 2005, when her son achieved the age of 23, the 
appellant's household income far exceeded the ceiling for the 
payment of VA death pension benefits for a widow with one 
dependent.

2.  After April 2005, the appellant's own income far exceeded the 
ceiling for the payment of VA death pension benefits for a widow 
with no dependents.


CONCLUSION OF LAW

VA death pension benefits were properly denied due to excess 
countable income; and the criteria for eligibility to VA death 
pension benefits have not been met throughout the time period at 
issue.  38 U.S.C.A. §§ 101, 1503, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking VA widow's pension benefits based upon 
the service of her late husband.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice 
must be provided to a claimant before the initial VA decision on 
a claim for benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Review of the claims file shows that the 
appellant was informed of these elements in a letter of October 
2004 prior to the initial adjudication of her claim.  In addition 
to this letter, she was informed of the law and regulations 
governing eligibility for VA death pension benefits and excluding 
countable income in a Statement of the Case provided in June 
2007.  

To support the appellant's claim for VA death pension, or widow's 
pension benefits, the VA has provided her with the appropriate 
forms for setting forth her income and expenses, and has verified 
her receipt of Social Security benefits and the amount of those 
benefits with the Social Security Administration.  As discussed 
further below, the appellant has provided some of the requested 
information, in that she has submitted income report forms in 
2004, 2005, and 2010 and has not otherwise contacted the VA.  
Although she submitted medical expense reports, she did not 
provide any information on these reports, meaning that the VA is 
now constrained to adjudicate her claim based upon an incomplete 
record.  

The appellant provided sworn hearing testimony in support of her 
claim during a hearing on appeal.  

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the appellant wished 
to fully develop her claim, she had a corresponding duty to 
assist by providing the requested information.  The Board 
therefore holds that, even though the claim has not been fully 
developed, the VA has fulfilled its duty to assist her.  We will 
thus proceed to evaluate the appeal based on the evidence 
currently of record. 

Standard of review 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant has filed a claim for VA death pension benefits.  
Essentially, this "widow's pension" is predicated upon her 
husband's service and a demonstrated financial need on her part.  
The benefit sought was denied on the basis that her annual income 
exceeded the limit for the payment of VA death pension benefits.  

The maximum rate of VA pension benefits that may be paid is set 
by law.  An otherwise qualifying recipient will be paid up to the 
maximum rate, reduced by the amount of his or her countable 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In other words, 
any countable income will reduce the pension benefits, dollar for 
dollar, by the amount of the income.  Thus, if the appellant's 
annual income exceeds the maximum payable rate, the entire amount 
is offset, and she is not entitled to any pension benefits.

The law and regulations governing the determination of annual 
income for purposes of administering VA pension benefits provide 
that payments of any kind from any source are counted as income 
unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.272.

Although a number of exclusions from countable income are set 
forth under 38 C.F.R. § 3.272, such as welfare payments, charity, 
medical and/or burial expenses, educational expenses and the 
profit from the sale of property under certain circumstances, the 
type of benefit received by the appellant from the Social 
Security Administration is not listed among the exclusions.  
Similarly, her retirement pension income from a former employer 
is not excludable.  Medical expenses can be excluded, however.  
The appellant testified that she does receive medical care; 
however despite the VA's attempts to obtain such evidence as 
described above, the file does not contain enough information 
about the appellant's medical expenses for such a calculation to 
be undertaken.

During the hearing on appeal, the appellant testified as to her 
income, her expenses, and her living situation.  The record on 
appeal was held open to allow her to submit additional 
documentary evidence on these matters.  She submitted a print-out 
pertaining to her Social Security and Medicare benefits for the 
year 2008.  

On remand, in April 2010, the appellant submitted a signed 
Improved Pension Eligibility Verification Report, in which she 
indicated that she was not a patient in a nursing home, that she 
had not been employed or received wages during the past year, and 
that she received $869 per month from the Social Security 
Administration.  She indicated no other income and no other net 
worth.  She also submitted a signed Medical Expense Report form, 
which she left blank, other than her signature.

Although this claim has been ongoing for a number of years, since 
the appellant's December 2004 application, throughout the time 
period at issue, the amount of VA widow's pension benefit as 
defined by law has been significantly less than the appellant's 
income from the Social Security Administration.  For instance, in 
2009, the governing statute provided that if no child of the 
Veteran is in the custody of the surviving spouse, pension 
benefits shall be paid to the surviving spouse at the annual rate 
of $2,379, reduced by the amount of the surviving spouse's annual 
income.  If there is a child of the Veteran in the custody of the 
surviving spouse, pension shall be paid at the annual rate of 
$3,116, reduced by the amount of the surviving spouse's annual 
income and some or all of the child's income.  38 U.S.C.A. 
§ 1541.  

When the appellant filed her claim in December 2004, her son, who 
was attending college, was considered her dependent under VA law.  
However, when he turned twenty-three years of age in April 2005, 
his pension eligibility expired.  38 U.S.C.A. § 101(4).  Thus, 
for the great majority of the time this claim has been pending, 
the appellant would have been eligible for the lower rate of 
pension, if her income were less than the defined rate.  
Throughout the time period, however, the record clearly shows 
that her income greatly exceeded the defined rate, as she 
received and continues to receive more than $800 a month from the 
Social Security Administration, for an annual income exceeding 
$9600.  As it appears she receives retirement income in amount 
exceeding $300 a month, as well, her income has exceeded the VA 
death pension rate by $7000 or $8000 a year throughout the time 
period at issue.  At one point, she submitted evidence of ongoing 
medical expenses of approximately $1000 per year, which were used 
to reduce her income for that year.  Even assuming that these 
expenses are continuing (although she did not document any 
medical expenses on the most recent form she submitted), her 
income is still far in excess of the statutorily-defined maximum 
rate of death pension.  Applying the formula set forth above, 
because the appellant's annual income exceeds the maximum payable 
rate, the entire amount is offset, and she is not entitled to any 
pension benefits.

In this regard, we note that by law, maximum VA pension benefits 
are tied to the same cost-of-living percentages, and increased at 
the same rate, as Social Security benefits.  38 U.S.C.A. § 5312.  
Therefore, the appellant will not likely be entitled to VA 
pension benefits in the future, if her situation remains the 
same.  If she has significant unreimbursed medical expenses, or 
gains a dependent (whose own income must be counted, unless it is 
excludable) she may wish to apply again for death pension 
benefits.  In such a case, she would only be entitled to the 
amount in excess of the Social Security payments (and any other 
income). 

In sum, the preponderance of the evidence is against the 
appellant's claim and the appeal must be denied. 


ORDER

Death pension benefits are denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


